1

2
                                 UNITED STATES DISTRICT COURT
3
                                         DISTRICT OF NEVADA
4
                                                     ***
5

6     RONALD COLLINS,                                      Case No. 3:17-cv-00417-MMD-WGC

7                                       Plaintiff,                         ORDER
             v.
8
      ROMEO ARANAS, et al.,
9
                                   Defendants.
10

11          Plaintiff has filed an objection (ECF No. 74) to Magistrate Judge William G. Cobb’s

12   ruling to defer a final decision on Plaintiff’s motion to compel (ECF No. 65). (ECF No. 73.)1

13   Plaintiff’s objection amounts to an appeal of a magistrate judge’s pretrial order. Finding no

14   clear error, the Court overrules the objection.

15          Magistrate judges are authorized to resolve pretrial matters subject to district court

16   review under a “clearly erroneous or contrary to law” standard. See 28 U.S.C. §

17   636(b)(1)(A); see also Fed. R. Civ. P. 72(a); L.R. IB 3-1(a) (“A district judge may reconsider

18   any pretrial matter referred to a magistrate judge in a civil or criminal case pursuant to LR

19   IB 1-3, where it has been shown that the magistrate judge’s ruling is clearly erroneous or

20   contrary to law.”). “A finding of fact is clearly erroneous if it is (1) illogical, (2) implausible,

21   or (3) without support in inferences that may be drawn from the facts in the record.” Red

22   Lion Hotels Franchising, Inc. v. MAK, LLC, 663 F.3d 1080, 1087 (9th Cir. 2011) (citation

23   and quotation marks omitted); see also United States v. Ressam, 593 F.3d 1095, 1118

24   (9th Cir. 2010) (quotation omitted) (“A finding is clearly erroneous when although there is

25   evidence to support it, the reviewing body on the entire evidence is left with the definite

26   and firm conviction that a mistake has been committed.”). But a magistrate judge’s pretrial

27   order issued under 28 U.S.C. § 636(b)(1)(A) is not subject to de novo review, and the

28   ///
            1Judge   Cobb’s order provides more relevant details.
1    reviewing court “may not simply substitute its judgment for that of the deciding court.”

2    Grimes v. City & County of San Francisco, 951 F.2d 236, 241 (9th Cir. 1991).

3           The Court finds Judge Cobb did not clearly err in rendering his decision. Plaintiff

4    particularly objects to Judge Cobb failing to grant Plaintiff’s motion to compel by electing

5    to defer ruling on that motion and allegedly not listening to Plaintiff’s arguments regarding

6    documents requested. (ECF No. 74.) The Court understands that Plaintiff challenges

7    Judge Cobb’s decision in light of Defendants’ failure to respond to Plaintiff’s motion. (See

8    id.) It is also well-taken that LR 7-2(d) deems Defendants’ failure to respond as consent to

9    the granting of the motion to compel. However, Plaintiff fails to establish that Judge Cobb’s

10   decision to defer ruling was clearly erroneous. Judge Cobb specifically deferred ruling on

11   the motion to compel to allow the parties to meet and confer to narrow the issues regarding

12   the requested discovery in light of discussions that took place at the hearing during which

13   the motion was addressed. (ECF No. 73 at 2–5.) Considering the events of the hearing

14   (see id.), the Court concludes that Judge Cobb’s decision to defer ruling was not clearly

15   erroneous.

16          It is therefore ordered that Plaintiff’s objection (ECF No. 74) is overruled.

17          DATED THIS 3rd day of July 2019.

18

19                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26

27

28

                                                   2
